DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020, 01/12/2022 and 05/12/2022 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “740” has been used to designate both “second controller” in Fig. 12 and “behavior plan generator” in Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazama (US 2017/0329342 A1).
Regarding claim 1, Kazama discloses a control device comprising:
a transport mechanism configured to transport one or more vehicles placed on the transport mechanism in an area where at least boarding or alighting is performed; and
a transport mechanism controller configured to control an operation of the transport mechanism, wherein the transport mechanism controller is configured to control the transport mechanism to transport a vehicle placed on the transport mechanism to a parking position ((0029], [0045]; Kazama discloses a parking management system which includes a parking 14 including  a platform space 140A in which a user gets on and off a vehicle and a parking area 140B, disposes a guide robot 20 at a lower area of a vehicle 30 which is not automatically guided, and makes the vehicle park at a parking space 140 designed by an instruction of a control center, a control method thereof and a program).
Regarding claim 2, Kazama discloses the control device according to claim 1, as stated above, further comprising a recognizer configured to recognize a surrounding environment of the transport mechanism, wherein the transport mechanism is provided such that at least a part of the transport mechanism faces a boarding/alighting area where passengers board or alight from vehicles, and the transport mechanism controller is configured to stop the operation of the transport mechanism when a recognition result of the recognizer indicates that a passenger is boarding or alighting from a vehicle in the boarding/alighting area (Fig. 2, camera 14B).
Regarding claim 10, the elements contained in claim 10 are substantially similar to elements presented in claims 1-2, except that it sets forth the claimed invention as a system rather than a device and is rejected for the same reasons as applied above
Regarding claim 13, the elements contained in claim 13 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than a device and is rejected for the same reasons as applied above.
Regarding claim 14, the elements contained in claim 14 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a device and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama in view of Matsumoto (JP2001220914A).
Regarding claim 3, Kazama discloses the control device according to claim 2, as stated above, except for “wherein the transport mechanism includes a belt conveyor”.
Matsumoto teaches such claimed subject matter (Figs. 1-14). Matsumoto teaches that “the transport mechanism includes a lift and a traverse conveyor/belt conveyor ([0021] – [0116]). The belt conveyor is a common traverse conveyor. Therefore, it is common technical means in the art to use the belt conveyor to transport a vehicle.
Regarding claim 4, Kazama discloses the control device according to claim 3, as stated above, wherein the image analysis module 138 acquires image information from the camera 14B and transmits the recognized object information based on the image information to the judgment module 136. The judgment module 136 transmits judgment information based on the recognized object information to the position selection module 133 and the route designing module 134; the position selection module 133 selects the parking space 140 on the basis of the judgment information; and the route designing module 134 designs the route on the basis of the judgment information ([0043]).

Allowable Subject Matter
Claims 5-9  and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/            Examiner, Art Unit 3661